Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Restriction/Election
Applicant’s election of group I, claims 1-64 in the reply filed on 12/17/20 is acknowledged. Applicant’s election of • Polymer A: copovidone
•    Polymer B: copovidone
•    Diluent: microcrystalline cellulose
•    Disintegrant: croscarmellose sodium
•    Lubricant: magnesium stearate
•    Glidant: colloidal silicon dioxide
•    Dosage form: tablet
Claims 1-6, 9-16, and 19-64 of Group I read on the elected species.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-8, 17-18 and 65-82 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/20.



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-16, and 19-64  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation an “effective amount of” velpatasvir, sofosbuvir and voxilaprevir, however the claims do not recite what the compounds are effective for. Therefore the claims are indefinite. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-16, 19-38, 40, 42, 44, 46-47 and 50-64 are rejected under 35 U.S.C. 103 as being unpatentable over Gorman et al. (WO 2015/030853 A1) in view of Bjornson et al. (U. S. PG-Pub. No. 2014/0017198 A1) and Gao et al. (WO 2013/101550 A1).
	Gorman et al. teaches a pharmaceutical dosage form comprising an effective amount of compound (I) and an effective amount of substantially crystalline sofosbuvir (see abstract and  [0032] on page 6), wherein the dosage form can be a tablet (see [0071], line 1; [0075]; & [0078], line 1-2).
	Gorman et al. teaches that the compound (I) and sofosbuvir have the following chemical structures (see: [0004-0005]):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
Gorman et al.  teaches that the compound (I) (which is the claimed velpatasvir) is formulated as a solid dispersion dispersed within a polymer matrix formed by a pharmaceutically acceptable polymer; wherein the compound (I) is substantially amorphous; wherein the polymer for the solid dispersion can be crospovidone or polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol (see [0033] & [0040]). Gorman et al.  teaches that the sofosbuvir is substantially crystalline (see [0032 & 0051]). Gorman et al.   teaches that the effective amount of the compound (I) can be, i.e. about 200 mg (see: [0075], line 14) on page 17), and the effective amount of the sofosbuvir can be, i.e. about 400 mg, in the pharmaceutical dosage (see: [0076], line 8-9). Gorman et al. also teaches that the pharmaceutical dosage can further include the administration of another therapeutic agent for combination therapy, i.e. therapeutic agent useful for treating HCV, wherein said additional therapeutic agent can be, i.e. a HCV NS3 protease inhibitor which 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
Gorman teaches the crystalline sofosbuvir has XRPD 2 theta-reflections (2theta+-0.2) in paragraphs [0051-0055] which is same as claimed.
While Gorman et al. teaches that the additional therapeutic agent HCV NS3 protease inhibitor, i.e. compound X-8 (voxilaprevir) can be used in combination with the pharmaceutical dosage comprising the compound (I) (velpatasvir) and sofosbuvir, Gorman et al. does not teach the amount of compound X-8 (voxilaprevir) and does not teach the compound X-8 is substantially amorphous and formulated as a solid dispersion in a polymer matrix as claimed.
Bjornson et al. teaches a pharmaceutical composition which can be formulated into a unit dosage form, i.e. a tablet (see: [0641-0643]), and is useful for treating an HCV viral infection (see [0010 & 0610]). Bjornson et al. teaches that the pharmaceutical composition comprises a HCV NS3 protease inhibitor, i.e. a compound of formula (IV-b) which has the chemical structure as follows (see [0602] & [0610-0613]):

    PNG
    media_image3.png
    393
    486
    media_image3.png
    Greyscale
.
It is noted that the above compound of Formula (IVb) is the claimed voxilaprevir.

Gao teaches a solid dispersion comprising a HCV inhibitor in an amorphous form and is dispersed in a matrix comprised of a pharmaceutically acceptable hydrophilic polymer as carrier, i.e. graft copolymer of polyethylene glycol/polyvinyl caprolactam/polyvinyl acetate or copolymer of N-vinyl pyrrolidone (copovidone), for examples (see: [0006], line 1-3; [0007]; [0012-0014]; and [0024]). Gao teaches that the presence of the hydrophilic polymer in the solid dispersion, which comprised of the amorphous HCV inhibitor, can significantly enhance the dissolution rate of the HCV inhibitor and can effectively maintained the HCV inhibitor in its supersaturation state to allow for better absorption (see [0023]). Gao also teaches that such solid dispersion is useful because it can increase the pharmacokinetic exposure of a poorly absorbed drugs, thereby the final product may be delivered to the patient as a tablet, which may provide greater chemical stability and improved patient convenience compared to liquid dosage forms (see: [0026-0027]). The hydrophilic polymer may range from at least 30% to 90%, see [0057]. The amount of the active ingredient taught is 10% by weight, see [0070]. Solid dosage form can include tablets, [0076]. Various additives can be added such as flow-regulators, binders, lubricants, fillers, stabilizers and disintegrant, see [0081]. The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated an additional therapeutic agent, i.e. the HCV NS3 protease inhibitor “compound X-8” (voxilaprevir) as taught by Bjornson et al. because Gorman et al. suggest that said additional therapeutic agent is useful and can be combined with the compound (I) (which is the claimed velpatasvir) and sofosbuvir for the administration of a combination therapy.
It would have been further obvious to one of ordinary skill to have utilized the additional HCV NS3 protease inhibitor (voxilaprevir) taught by Gorman in a solid dispersion, wherein the HSV NS3 protease inhibitor is in amorphous form and is dispersed within a polymer matrix because the references by Gao and by Bjornson collectively teaches that the advantages for an amorphous HCV inhibitor to be formulated in a solid dispersion is that the presence of the hydrophilic polymer matrix in the solid dispersion containing a HCV inhibitor can significantly enhance the dissolution rate of the HCV inhibitor and can effectively maintained the HCV inhibitor in its supersaturation state to allow for better absorption, thereby the final product, i.e. a tablet, can be delivered to the patient with greater chemical stability and improved patient convenience. One of ordinary skill would have been further motivated to make a tablet dosage form comprising Velpatasvir, sofosbuvir and Voxilaprevir comprising the known excipients motivated by the teachings of Gao et al. teachings improved patient convenience due to tablet formulation versus a liquid formulation and would have further coated the tablet with a film because Gao et al. also teach that a film coat on the tablet further contributes to the ease with which it can be swallowed, and also improves taste and provides an elegant appearance ([0097]). Regarding the amount of velpatasvir, sofosbuvir and voxilaprevir as claimed, and the ratio of the compounds to the polymer matrix claimed, given the patented claims recite the known and useful amounts (200mg velpatasvir and 400 mg sofosbuvir as taught by Gorman), it would be obvious to one of ordinary skill to optimize the ratio and amount of the antiviral components in order to obtain optimum therapeutic effect.

Claims 39, 41, 43, 45 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Gorman et al. (WO 2015/030853 A1) in view of Bjornson et al. (US PG Pub. 2014/0017198 A1), Gao et al. (WO 2013/101550 A1) and further in view of Cleary et al. (US PG pub. 2013/0136776A1).
The references discussed above do not teach the amounts of various excipients such as diluents, disintegrant, lubricant, fillers and plasticizers used in a solid dosage form. 
Cleary et al. teaches compositions for treating HCV comprising GS-7977 and a pharmaceutically acceptable excipient (see [0019]). Cleary et al. teaches that the pharmaceutically acceptable excipient comprises: a) about 55% w/w to about 65% w/w of a diluent; b) about 2.5% w/w to about 7.5% w/w of a disintegrant; c) about 0.25% w/w to about 0.75% w/w of a glidant; and d) about 1.25% w/w to about 1.75% w/w of a lubricant; preferably the pharmaceutically acceptable excipient comprises a) about 60% w/w a diluent; b) about 5% w/w of a disintegrant; c) about 0.5% w/w a glidant; and d) about 1.5% w/w a lubricant. In another preferred sub-embodiment, the pharmaceutically acceptable excipient comprises a) about 60% w/w a diluent comprising mannitol and/or microcrystalline cellulose; b) about 5% w/w of croscarmellose sodium; c) about 0.5% w/w of colloidal silicon dioxide; and d) about 1.5% w/w of magnesium stearate; and in another 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the known and useful amounts of the known excipients used in a solid dosage form such as diluent, disintegrant, lubricant, and glidant as taught by Cleary et al. into the composition of Gorman et al. as modified by Bjornson et al. One of ordinary skill would have been motivated to do so because Gorman et al. teaches a pharmaceutical dosage form and Gao et al. and Cleary et al. provide the known and useful excipients for forming a solid dosage form. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Since the amounts taught for excipients of solid dosage form is known from the art, one would optimize and manipulate the amount for optimum disintegration effect of solid dosage form.




Nonstatutory double patenting rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-6, 9-16, 19-36, 46-47 and 51-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No.10,912,814. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a pharmaceutical composition comprising: a) an effective amount of velpatasvir, effective amount of sofosbuvir and an effective amount of voxilaprevir in a polymer matrix dispersion.
The patented claims recite a pharmaceutical dosage form comprising: a) about 200 mg of a solid dispersion comprising about 100 mg of velpatasvir dispersed within a polymer matrix formed by a pharmaceutically acceptable polymer A, wherein the velpatasvir is substantially amorphous; b) about 400 mg of sofosbuvir wherein the sofosbuvir is substantially crystalline; and c) about 200 mg of a solid dispersion comprising about 100 mg of voxilaprevir dispersed within a polymer matrix formed by a pharmaceutically acceptable polymer B, wherein the voxilaprevir is substantially amorphous, wherein the polymer A and polymer B are copovidone.  Claim 2 recites a tablet, comprising: a) about 400 mg of sofosbuvir wherein the sofosbuvir is substantially crystalline; b) about 200 mg of a solid dispersion comprising about 100 mg of velpatasvir dispersed within a polymer matrix formed by a pharmaceutically acceptable polymer A, wherein the velpatasvir is substantially amorphous; and c) about 200 mg of a solid dispersion comprising about 100 mg of voxilaprevir dispersed within a polymer matrix formed by a pharmaceutically acceptable polymer B, wherein the voxilaprevir is substantially amorphous, wherein the polymer A and polymer B are copovidone. The patented claims read on the instantly claimed pharmaceutical composition comprising an effective amount of velpatasvir, sofosbuvir and voxilaprevir formulated a solid 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612